— Petition for approval, pursuant to subdivision 5 of section 495 of the Judiciary Law, of a trust agreement establishing the New York State School Boards Association Legal Assistance Fund, or, in the alternative, for a declaration that such approval is unnecessary, granted to the extent of declaring that approval is unnecessary inasmuch as the trustees of the legal assistance fund will not be engaged in activities prohibited by section 495. Mahoney, P. J., Greenblott, Sweeney, Kane and Staley, Jr., JJ., concur.